Title: From George Washington to William Pearce, 27 October 1793
From: Washington, George
To: Pearce, William


          
            Mr Pearce
            Mount Vernon 27th Oct. 1793.
          
          Your letter of the 19th came duly to hand. Tomorrow I leave this for Philadelpa or the
            vicinity of it; where, when you have occasion to write to me, direct your letters.
          As you seemed to be in doubt whether a proper character could be engaged in the part of
            the Country you live in, to look after my Negro Carpenters; and (having much work to do
            in their way, & not being willing to leave matters at an uncertainty, I have engaged
            the person who superintends them at present to look after them another year. He is a
            good workmen himself, and can be active; but has little authority (I ought to have said
            command, for I have given him full authority) over those who are entrusted to him—and as
            he is fond of drink, tho’ somewhat reformed in this respect, I place no great confidence
            in him. He has, however, promised so to conduct himself, as that there shall be no cause
            for complaint—I thought it was better, therefore, to engage him than to run any
              hazard. I have engaged no person to look after the
            house People, Ditchers &ca in place of the one now occupied in that business; and
            unless a very active & spirited man could be had, it will scarcely be essential
            while you reside at the mansion house yourself. The old Man that is employed in this
            business is, I believe, honest, sober, well meaning, and in somethings knowing; but he
            wants activity & spirit; and from not being accustomed to Negros, in addition
            thereto; they are under no sort of awe of him—of course do as they please. His wages are
              low, Twenty pounds pr Ann. only—Under this statement of the case
            you may do as shall seem best to yourself. If he is to go, he ought to know it
            seasonably: his time is up at Christmas; & nothing betwn us has past either as to
            his going, or staying.
          I shall, before you remove, or by the time you may arrive at Mount Vernon; give you
            full directions, & my ideas upon the several points which may, between this &
            then, occur to me. In all things else you must pursue your own judgment, having the
            great outlines of my business laid before you.
          After having lived the ensuing winter at the Mansion house you will be better able to
            decide than at the present moment, how far your convenience, my interest, and indeed
            circumstances, may render your removal to the other place more eligable. I shall readily
            agree to either. Materials are now providing for building a house for Mr Crow; whose
            house it was first proposed you should live in for him to remove to. There are a great
            number of Negro children at the Quarters belonging to the house people; but they have
            Always been forbid (except two or 3 young ones belonging to the Cook, & the Mulatto
            fellow Frank in the house, her husband; both of whom live in the Kitchen) from coming
            within the Gates of the Inclosures of the Yards, Gardens &ca, that they may not be
            breaking the Shrubs, and doing other mischief; but I believe they are often in there
            notwithstanding: but if they could be broke of the practice it would be very agreeable
            to me, as they have no business within; having their wood, Water, &ca at their own
            doors without.
          The season has been remarkably sickly, generally, but my family, except a few slight
            touches of the intermittant fever—chiefly among the blacks—have shared less of it, than
            I find from report, has been felt in most other places. I am Your friend &ca
          
            Go: Washington
          
        